FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 16, 2007 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware1-9566 95-4087449 (State of Incorporation) (Commission File No.)(IRS Employer Identification No.) 401 Wilshire Boulevard, Santa Monica, California90401-1490 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 319-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Total number of pages is 5 Index to Exhibits is on Page 3 1 ITEM 7.01.Regulation FD Disclosure. The Registrant hereby incorporates by reference into this Item. 7 the summary monthly financial data as of and for the period ended July 31, 2007 attached as Exhibit 99.1, which is being furnished in accordance with Rule 101(e)(1) under Regulation FD. A discussion of the factors that could impact the Bank's loan portfolio in general, and the Registrant's overall business and financial performance, can be found in the Registrant's reports filed with the Securities and Exchange Commission. These factors include, among others, general economic and business conditions and changes therein, competition, consumer preferences and various other matters beyond the Registrant's control. Given these concerns, investors and analysts should not place undue reliance on the enclosed information. These reports speak only as of their stated date and period of time, and the Registrant undertakes no obligation to publicly update or revise the reports, although it may do so from time to time as management of the Registrant believes is warranted. ITEM 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1Monthly Financial Data as of and for the period ended July 31, 2007 (Unconsolidated) S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated: August 16, 2007By: /s/ Douglas J. Goddard Douglas J. Goddard Chief Financial Officer 2 INDEX TO EXHIBITS Exhibit Page 99.1Monthly Financial Data as of and for the period ended July 31, 20074-5 3 EXHIBIT 99.1 First Federal Bank of California MONTHLY REPORT OF OPERATIONS Unconsolidated Financial Highlights Unaudited (Dollars in thousands) As of, for the monthended July 31, 2007 As of, for the monthended June 30, 2007 As of, forthe month ended July 31, 2006 As of, for the 7 months ended July 31, 2007 As of, forthe 7 months ended July31, 2006 Cash and investment securities $ 371,976 $ 385,942 $ 464,307 $ 371,976 $ 464,307 Total mortgage-backed securities $ 49,783 $ 50,569 $ 63,767 $ 49,783 $ 63,767 Total assets $ 7,416,987 $ 7,669,286 $ 10,191,306 $ 7,416,987 $ 10,191,306 LOANS: Total loans $ 6,787,380 $ 6,994,426 $ 9,420,577 $ 6,787,380 $ 9,420,577 Loans funded: Single-family loans $ 46,721 $ 41,033 $ 153,953 $ 398,126 $ 1,312,259 Multi-family loans 18,006 12,409 18,980 82,498 156,541 Commercial & industrial real estate loans - 6,500 - 12,455 11,057 Other loans 355 264 6,344 11,888 23,647 Total loans funded: $ 65,082 $ 60,206 $ 179,277 $ 504,967 $ 1,503,504 Loans originated for third parties: 13,246 6,993 4,485 91,862 44,936 Total loans originated: $ 78,328 $ 67,199 $ 183,762 $ 596,829 $ 1,548,440 Percentage of ARMs originated: 44% 51% 83% 49% 97% Loan repayments: Single-family loans $ 165,971 $ 213,359 $ 216,570 $ 1,449,951 $ 1,320,088 Multi-family and commercial real estate loans 35,883 70,616 29,409 307,116 209,303 Other loans 9,505 1,786 564 32,858 26,604 $ 211,359 $ 285,761 $ 246,543 $ 1,789,925 $ 1,555,995 Loans sold $ 51,752 $ 5,214 $ 4,065 $ 393,045 $ 189,328 Percentage of portfolio in adjustable rate loans 96.57% 96.84% 96.68% 96.57% 96.68% Non-performing assets to total assets ratio 1.01% 0.85% 0.09% 1.01% 0.09% BORROWINGS: Federal home loan bank advances $ 945,000 $ 945,000 $ 2,488,000 $ 945,000 $ 2,488,000 Reverse repurchase agreements $ 873,000 $ 900,900 $ 1,000,000 $ 873,000 $ 1,000,000 DEPOSITS: Retail deposits $ 3,073,050 $ 3,067,847 $ 2,703,720 $ 3,073,050 $ 2,703,720 Wholesale deposits 1,607,485 1,825,921 3,148,620 1,607,485 3,148,620 $ 4,680,535 $ 4,893,768 $ 5,852,340 $ 4,680,535 $ 5,852,340 Net increase (decrease) $ (213,233) $ (4,464) $ 318,211 $ (1,221,583) $ 1,467,286 4 AVERAGE INTEREST RATES (CONSOLIDATED): Yield on loans 7.96% 8.00% 7.33% 7.99% 6.93% Yield on investments 5.39% 5.32% 5.36% 5.45% 5.00% Yield on earning assets 7.80% 7.85% 7.21% 7.84% 6.82% Cost of deposits 4.36% 4.37% 4.20% 4.45% 3.74% Cost of borrowings 5.41% 5.37% 5.15% 5.39% 4.69% Cost of money 4.66% 4.67% 4.58% 4.74% 4.20% Earnings spread 3.14% 3.18% 2.63% 3.10% 2.62% Effective net spread 3.50% 3.55% 2.89% 3.48% 2.81% 5
